Houghton, J.
(dissenting):
Although the plaintiff was not. entitled to any commission for selling the property of the Manhattan Lighterage and- Transportation Company, I think in a proper action that he would be entitled to compensation for effecting a, sale of the individual property of officers and stockholders of that company. The plaintiff was manager of, the corporation, and the sale which he- effected for it was held to come within -his duties as such, and hence he was not. entitled to extra-compensation by way of commission.. Ho-such objection can be urged to his claim for commissions in selling the individual property of officers and stockholders.
Technically the plaintiff -is wrong in his allegation as to partnership, but for the purpose of sustaining the judgment the Complaint could be amended .in -that respect. I think such a disposition should be made and the judgment affirmed.
Judgment and order reversed, new trial ordered, costs to appellants to abide event .